Citation Nr: 1036665	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  08-20 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 30 percent disabling 
for service-connected residuals status post mitral valve 
replacement and atrial fibrillation, on appeal from the initial 
determination.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Curameng, Counsel

INTRODUCTION

The Veteran served on active duty from November 1962 to November 
1964 and from October 1989 to June 2005.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In August 2010 the Veteran testified at a personal hearing before 
the undersigned.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran if 
further action is required.  


REMAND

A remand is necessary for additional development because there is 
insufficient medical evidence to decide the appeal.  Service 
connection has been established for residuals of heart valve 
replacement and atrial fibrillation and a rating has been 
assigned under 38 C.F.R. § 4.104 Diagnostic Code 7016, for heart 
valve replacement.  The record however does not contain 
sufficient medical evidence to determine evaluation of the 
Veteran's service connected atrial fibrillation, the evaluation 
of which depends on the number of episodes of atrial fibrillation 
per year.  On remand the VA must afford the Veteran an 
examination to determine the number of episodes of atrial 
fibrillation suffered per year.  Additionally, during the August 
2010 hearing, the Veteran testified that he has experienced an 
increase in fatigue related to his heart disease.  It thus 
appears that the Veteran is asserting that disability due to his 
service connected heart disease has worsened.  In light of the 
assertions, the VA examination must address all aspects of the 
Veteran's service connected heart disease.  

Finally, during the hearing the Veteran testified that he is 
receiving treatment for his heart disease from a private 
cardiologist, Dr. Thomas Paul.  The most recent treatment records 
from Dr. Paul are dated in April 2006.  Hence, on remand the RO 
should provide any requested assistance to the Veteran in 
obtaining relevant outstanding treatment records from Dr. Paul.  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting 
that he submit records of treatment from Dr. 
Thomas Paul since April 2006 or provide the 
necessary authorization for VA to assist him 
in obtaining the records.  

2.  After any additional obtained records are 
associated with the claims file, schedule the 
Veteran for a VA cardiac examination.  Any 
and all necessary diagnostic tests should be 
conducted.  The claims file must be provided 
to the examiner, the examiner must review the 
claims file in conjunction with the 
examination and the examiner must annotate 
his or her report as to whether the claims 
file was reviewed.  

The examiner is asked to specifically address 
the following:

(a) Whether the Veteran continues to have 
paroxysmal atrial fibrillation or other 
supraventricular tachycardia, and the 
number of episodes per year documented by 
electrocardiogram (ECG) or Holter monitor.

(b)  Whether the Veteran has episodes of 
acute or chronic congestive heart failure.

(c)  The number of metabolic equivalents 
(METs) that result in dyspnea, fatigue, 
angina, dizziness, syncope, evidence of 
cardiac hypertrophy or dilatation (on ECG, 
echocardiogram or x-ray), or left 
ventricular dysfunction and its ejection 
fraction.

3.  After completing the above, and 
conducting any additional development that is 
deemed necessary, readjudicate the issue on 
appeal.  If all benefits sought by the 
Veteran are not granted in full, provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate opportunity to respond 
thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


